Citation Nr: 0426556	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  99-01 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:  Michael J. Mooney, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a 
June 1998 RO decision, which granted service connection for 
PTSD and assigned a 10 percent rating, effective in July 
1996.  The veteran appeals the assignment of only a 10 
percent rating.  


FINDINGS OF FACT

1.  The VA regulatory criteria pertaining to rating 
psychiatric disabilities were revised during the pendency of 
the veteran's claim for a higher rating for PTSD; the rating 
criteria in effect prior to November 7, 1996 are more 
favorable to him.  

2.  The veteran's PTSD has been productive of total social 
and industrial inadaptability since July 12, 1996, the 
effective date of his award of service connection for PTSD.  


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent schedular 
rating for service-connected PTSD, beginning on July 12, 
1996, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1996).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002), 
redefined VA's duties to notify and assist a claimant.  VA 
regulations that implement the VCAA are codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  
Insofar as the Board's decision herein constitutes a complete 
grant of the benefit sought on appeal, no further action is 
required to comply with the VCAA and its implementing 
regulations.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 
(2003).  

In a June 1998 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation, 
effective July 12, 1996.  That rating assignment has remained 
in effect to date.  

During the course of the veteran's appeal, the regulations 
pertaining to rating psychiatric disabilities were revised.  

Under the criteria in effect prior to November 7, 1996, a 10 
percent rating requires symptomatology that is less than the 
criteria required for the 30 percent evaluation, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent rating 
requires definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
where the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  

Prior to November 7, 1996, a 50 percent rating is warranted 
when the ability to maintain effective or favorable 
relationships with people is considerably impaired and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is warranted when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating is warranted when the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality, with disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  (The 100 
percent psychiatric rating criteria provide three independent 
bases for such a rating.  Johnson v. Brown, 7 Vet. App. 95 
(1994)).  38 C.F.R. § 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996).  

Prior to revision 38 C.F.R. §§ 4.129 and 4.130 (1995) 
provided that social and industrial inadaptability are the 
basic criteria for rating mental disorders.  Social 
integration is one of the best evidences of mental health and 
reflects the ability to establish (together with the desire 
to establish) healthy and effective interpersonal 
relationships.  However, in evaluating impairment, social 
inadaptability is to be evaluated only as it affects 
industrial adaptability.  38 C.F.R. § 4.129 (1995).  In 
evaluating psychiatric disabilities, the severity of 
disability is based upon actual symptomatology as it affects 
social and industrial adaptability.  Two of the most 
important determinants of disability are time lost from 
gainful work and a decrease in work efficiency.  An 
emotionally sick veteran with a good work record must not be 
underevaluated, nor must a veteran's condition be 
overevaluated on the basis of a poor record not supported by 
the psychiatric picture.  38 C.F.R. § 4.130 (1995).

On November 7, 1996, the rating criteria for PTSD were 
revised and are found in 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under the revised criteria, a 10 percent rating is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self and others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

As the veteran's claim for a higher rating for PTSD was 
pending when the VA regulations pertaining to rating 
psychiatric disabilities were revised, he is entitled to 
application of the version of the law that is more favorable 
to him, although the new criteria are only applicable to the 
period of time after their effective date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990); VAOPGCPREC 3-2000.  The 
Board recognizes that the United States Court of Appeals for 
the Federal Circuit in Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003), overruled Karnas v.  Derwinski, 1 Vet. App. 308 
(1991), but only to the extent it conflicts with the 
precedents of the Supreme Court and the Federal Circuit.  
Specifically, the Federal Circuit held that when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
2003 (November 19, 2003), 68 Fed. Reg. 25,179 (2004).  

The Board finds that the old rating criteria are more 
favorable to him, and thus will be applied in the instant 
case.  Both the old and the revised regulations have been 
considered in the course of the veteran's appeal such that 
there is no prejudice in the Board's consideration of the 
issue at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The veteran's service-connected PTSD has been rated 10 
percent since July 12, 1996.  He contends that his condition 
is more disabling than is reflected by the currently assigned 
rating and in fact maintains that a 100 percent rating is in 
order.  After consideration of all evidence of record, the 
Board concludes that, since July 12, 1996, the veteran's PTSD 
warrants the assignment of a 100 percent schedular evaluation 
under the old rating criteria.  

The veteran was hospitalized at the VA from March to April 
1992 and, as shown by the medical evidence of record, has 
been treated for mental disability by VA and private doctors 
since that time, to include later admissions to a VA hospital 
or domiciliary, particularly in 2000, for mental disability.  
The evidence also shows that the veteran has been examined 
for compensation purposes by VA in February 1998, August 
1999, October 2000, April 2003, and June 2003.  

In April 1997 the RO received a summary of psychological 
assessment and treatment.  The veteran's treating 
psychologist, L. R., Ph.D., indicated that the veteran had 
been receiving weekly psychotherapy at the VA since 
December 1995 (and from her since 1997).  She also noted that 
the veteran had been seeing a psychiatrist at the VA (B. L., 
M.D.).  Among other things, she noted that there was an 
overlap between symptoms of PTSD and symptoms of bipolar 
disorder and personality disorders, but that the PTSD 
symptoms had been the clinical focus.  She stated that, by 
the veteran's report, his symptoms of PTSD have impaired his 
ability to cope with emotional stressors, to maintain his 
occupation as a hair stylist and bus driver, and to establish 
close interpersonal relationships.  The diagnoses were PTSD, 
cannabis and alcohol abuse, bipolar disorder, and personality 
disorder.  The assigned Global Assessment of Functioning 
scale (GAF) score was 45, representing serious symptoms and 
serious impairment in social and occupational functioning.  

In February 1998, the veteran underwent a VA examination.  
His diagnoses were PTSD, polysubstance abuse with continued 
use of marijuana, and bipolar disorder.  The GAF score was 
65-70, representing mild symptoms or some difficulty in 
social or occupational functioning.  The examiner stated that 
the score was based on his current psychiatric presentation 
and based on the fact that he interacted spontaneously during 
the evaluation with bright affect and with no change in terms 
of motor or affectual change during any discussion of 
Vietnam.  

In August 1999, the veteran underwent a VA examination.  His 
diagnoses were PTSD (based on his exposure to horrifying 
events that occurred to other people in Vietnam as well as to 
a post-service witnessing of the death of his neighbor's 
daughter); probable major depression (rather than a bipolar 
disorder); and history of polysubstance dependence (in 
remission).  The GAF score was 61-63, representing mild 
symptoms or some difficulty in social or occupational 
functioning.  

The veteran was hospitalized at the VA from March to April 
2000 and from July to August 2000.  The diagnoses included 
PTSD, cannabis abuse, adjustment disorder with depressed 
mood, and personality disorder.  In the former admission, the 
GAF scores were 45 and 48 (serious symptoms).  He was granted 
a temporary total rating based on hospitalization under 38 
C.F.R. § 4.29, for the PTSD, from March 4, 2000 through April 
2000.  In the latter admission, the GAF scores were 20 
currently (representing some danger in hurting self or 
others, or gross impairment in communication) and 50 during 
the past year (serious symptoms).  

In October 2000, the veteran underwent a VA examination.  His 
diagnoses were PTSD and history of polysubstance abuse with 
ongoing cannabis abuse.  The GAF score was 55-60 currently, 
representing moderate symptoms or moderate difficulty in 
social or occupational functioning.  The examiner commented 
that such score is based on the veteran's report of his 
symptoms worsening and his endorsement of difficulty 
interacting with others including family, with whom he had 
essentially no contact.  The veteran also described a rather 
solitary life, avoiding interactions in a public setting.  
The veteran thereafter underwent psychological testing, and 
in reviewing the test results the VA examiner stated that the 
veteran was felt to also have a diagnosis of borderline 
personality disorder.  In the report of psychological 
testing, R.T., Ph.D., opined that the veteran had PTSD and a 
borderline personality disorder, and that while there was 
some evidence of depression it was not a disorder separate 
from PTSD.  

The veteran was hospitalized again at the VA in October 2000.  
The diagnoses were adjustment disorder with mixed emotional 
features, PTSD, and personality disorder.  The GAF scores 
were 40 (some impairment in reality testing or communication, 
or major impairment in several areas such as work, family 
relations, judgment, thinking, or mood) and 50 (serious 
symptoms).  

In a February 2001 letter, Dr. L.R. clarified the issues 
surrounding the veteran's disparate diagnoses and recommended 
treatments.  She stated that the primary reason for his 
treatment is his PTSD, which was complicated by a mood 
disorder.  She referred to the veteran's hospitalizations in 
the past year due to exacerbation of psychiatric symptoms.  

In an August 2002 statement, Dr. L.R. and Dr. B.L. (another 
of the veteran's primary treating doctors) clarified their 
opinion as to the degree to which the veteran's PTSD 
interfered with his functioning.  They noted that the veteran 
had not been employed since 1991 and that he was unable to 
seek employment due to the severity and nature of his 
psychiatric condition.  They noted that his current level of 
adjustment was the best they had observed over their contacts 
with him over the past six years, that he remained unable to 
function in a work setting, and that his social functioning 
was also quite restricted.  They opined that it was likely 
that the veteran's current level of functioning (a GAF score 
in the low to mid 40s) was the result of avoiding stressful 
situations.  They noted that he continued to be seen twice a 
month for psychotherapy and approximately monthly for 
medications.  They stated that isolating was both the 
veteran's way of coping with stress and a symptom of his 
PTSD.  He had no intimate relationships and was estranged 
from most of his family.  When stressed, the veteran 
decompensated and experienced increased PTSD symptoms such 
that his GAF score was in the 30s, representing some 
impairment in reality testing or communication, or major 
impairment in several areas such as work, family relations, 
judgment, thinking, or mood.  They recognized that they 
themselves had diagnosed the veteran with both PTSD and 
bipolar disorder, but that in retrospect the veteran had not 
met sufficient DSM-IV criteria for diagnosis of bipolar 
disorder as he had for PTSD.  They opined that it was as 
likely as not that the veteran's PTSD accounted for his 
inability to work and have more than superficial 
relationships with others.  

In April 2003, the veteran underwent a VA examination.  His 
diagnoses were PTSD and bipolar disorder.  The GAF score was 
70 currently and in the past year (mild symptoms).  The 
examiner noted that the veteran disputed his diagnosis of 
bipolar disorder and emphasized the severity of his PTSD.  
The examiner felt that his symptoms were significantly over-
exaggerated for the evaluation, and the examiner also noted 
that he did not have the benefit of reviewing the claims 
folder at that time.  The veteran returned for an examination 
at the VA in June 2003, at which time the examiner did review 
his claims folder.  He noted that clinic notes showed that a 
majority of the time the veteran's psychiatric complaints did 
not focus on his reported symptoms of PTSD as compared to his 
mood lability.  The examiner modified the GAF scores to 
reflect 55 for bipolar disorder and 70 for PTSD.  

In a mental impairment questionnaire, dated in April 2004, 
Dr. B.L. (veteran's treating VA doctor) indicated that, due 
to PTSD only, the veteran's ability to function in work or 
social settings was either markedly or extremely limited.  
The questionnaire was reviewed by a private vocational expert 
in April 2004, who commented that the limitations of the 
veteran as a result of his PTSD imposed a total occupational 
impairment on him.  He stated that there were no jobs in the 
local or national economies that he would be able to perform 
with the limitations arising from his PTSD.  

After reviewing the complete record, the Board concludes that 
the veteran's psychiatric symptomatology was of such extent, 
severity, depth, and persistence as to have been productive 
of total social and industrial inadaptability since 
July 12, 1996, thus warranting a 100 percent schedular rating 
under old Diagnostic Code 9411 since that time.  

The Board recognizes that the veteran's GAF score was in the 
range reflecting mild to moderate symptoms on the VA 
examinations, as noted.  Nevertheless, a disability rating 
depends on evaluation of all the evidence, and an examiner's 
classification of the level of a psychiatric impairment, by 
words or by a GAF score, is not determinative of the 
percentage disability rating to be assigned.  38 C.F.R. § 
4.126; VAOPGCPREC 10-95.  

In that regard, it is of particular significance that the 
veteran's treating doctors at the VA have indicated in 
statements, dated in April 1997 and August 2002, that the 
veteran's GAF score was in the 40s, or 30s when he was 
stressed.  Such denotes major or serious impairment, if not 
inability to function in almost all areas, occupationally and 
socially.  They have specifically opined that the veteran's 
unemployability is attributable to his PTSD.  

In this case, the Board will accord more weight to Dr. L.R.'s 
and Dr. B.L.'s findings of the veteran's unemployability, as 
opposed to the examination findings by other examiners.  
These VA doctors have been treating the veteran on a regular 
basis since 1997 and their findings and conclusions are 
consistent with the veteran's own account of his symptom 
manifestation history, to include as he testified in 
May 1999.  Also, a psychologist and psychiatrist, they are 
well qualified to render an opinion as to the veteran's 
diagnosis and functional status.  In contrast, the VA 
examiners saw the veteran on a one- or two-time basis and did 
not include as in-depth of a discussion of the longitudinal 
nature of the veteran's psychiatric problems as did the 
veteran's treating physicians.  Those treating physicians 
concluded that the veteran's PTSD symptoms have been so 
severe as to render the veteran totally incapacitated from 
employment for many years.

In sum, the evidence demonstrates that the veteran's PTSD 
warrants the assignment of a 100 percent rating under the old 
criteria.  This is an initial rating case, and the Board has 
taken into consideration "staged ratings" for various 
periods of time since service connection was established.  
Fenderson v. West, 12 Vet. App. 119 (1999).  However, the 
Board finds that the evidence shows that the veteran's PTSD 
was 100 percent disabling from the effective date of service 
connection on July 12, 1996.  


ORDER

An initial schedular rating of 100 percent is assigned for 
the service-connected PTSD, subject to the regulations 
controlling disbursement of VA monetary benefits.  



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



